DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 10-12 & 18 are rejected under 35 U.S.C 103 as being unpatentable over Kataoka (US 2013/0181851), hereon referred to as Kataoka, in view Wang et al. (US 2016/0085594), hereon referred to as Wang. 
In regards to claims 1, 10 & 18, Kataoka discloses in response to the behavior being determined to satisfy a defined condition that is defined by a policy rule that has been received from the network device, performing, by the system, an action, wherein the policy rule defines that the action be performed by the system upon a determination that the defined condition has been satisfied  (The system executes the one or more operations for the one or more terminal peripherals (sensors) according to policy definition so as to implement policy control for the one or more terminal peripherals; Multiple sets of policy definition may be stored, and each set of policy definition has a transaction trigger condition of the policy, and one or more operations which are to be executed for the one or more terminals when the trigger condition of the policy is satisfied, as well as one or more terminal peripherals the policy definition can be applied; Judging that the transaction trigger condition is satisfied, the M2M gateway determines one or more operations corresponding to the transaction trigger condition in the policy definition, wherein the one or more corresponding operations serve as the one or more operations to be executed for one or more terminal peripherals; The system receives and stores multiple sets of policy definitions (rules) for terminal devices (sensors); Paragraphs 0047-0050).
However, Kataoka does not disclose determining, by a system comprising a processor, a behavior of a sensor of a group of sensors that have been configured to send, utilizing Internet protocol based communications, information to respective network equipment of the system, wherein the sensor has been configured to facilitate a performance of a service corresponding to a network device of the respective network equipment. In an analogous art Wang discloses determining, by a system comprising a processor, a behavior of a sensor of a group of sensors that have been configured to send, utilizing Internet protocol based communications, information to respective network equipment of the system, wherein the sensor has been configured to facilitate a performance of a service corresponding to a network device of the respective network equipment (M2M devices (sensors) may collect data and send the data, to an M2M application (system) via M2M Gateway Device (Network device); The M2M service platform provides services such as management and monitoring of terminal devices and M2M gateway devices; Paragraphs 0003; 0123-0124). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Kataoka, with the teachings disclosed by Wang regarding determining, by a system comprising a processor, a behavior of a sensor of a group of sensors that have been configured to send, utilizing Internet protocol based communications, information to respective network equipment of the system, wherein the sensor has been configured to facilitate a performance of a service corresponding to a network device of the respective network equipment. The suggestion/motivation of the combination would have been to provide access to resources by IoT entities (Wang; Paragraph 0004).
In regards to claims 2 & 11, Kataoka discloses determining, by the system, a defined behavior of the sensor representing an average operating condition of the sensor with respect to the service, and wherein the defined condition represents that the behavior is different from the average operating condition  (There is a determination if a condition is triggered, such as if the peripheral (sensor) is behaving differently than default; Paragraphs 0067-0070).
	In regards to claims 3 & 12, Kataoka discloses determining, by system, that the sensor is operating outside of a defined range of the average operating condition (Determination through condition triggers determine if the peripheral satisfies a condition of range of default behavior; 
Paragraphs 0067-0070).
In regards to claim 8, Kataoka discloses wherein performing the action comprises: sending a notification message directed to the network device representing that the behavior of the sensor has been determined to satisfy the defined condition services (Judging that the transaction trigger condition is satisfied, the M2M gateway determines one or more operations corresponding to the transaction trigger condition in the policy definition, wherein the one or more corresponding operations serve as the one or more operations to be executed for one or more terminal peripherals; Paragraph 0050). 



Claims 4-7, 9, 13-17, & 19-20 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Kataoka and Wang, in view of Otvagin et al. (US 10671721), heron referred to as Otvagin.
	In regards to claims 4 & 13, the combination of Kataoka and Wang does not disclose wherein the average operating condition comprises a determined average period of time between data transmissions of the sensor. However, in an analogous art Otvagin discloses wherein the average operating condition comprises a determined average period of time between data transmissions of the sensor (Upon detecting that an aggregate of timeout events for an individual sensor meets or exceeds a threshold (in terms of number or frequency of occurrence over a prescribed time period), the management system may identify the sensor is operating in an overloaded state; C. 4 L. 6-38). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by the combination of Kataoka and Wang, with the teachings disclosed by Otvagin regarding wherein the average operating condition comprises a determined average period of time between data transmissions of the sensor. The suggestion/motivation of the combination would have been to provide modifications for certain settings and conditions on network sensors for the management of the analysis of objects under analysis within a scalable threat detection architecture (Otvagin; C.1 L.15-19.). 
	In regards to claims 5 & 14, Otvagin discloses wherein the average operating condition comprises a determined average frequency of data transmissions of the sensor that have been received by the system (Upon detecting that an aggregate of timeout events for an individual sensor meets or exceeds a threshold (in terms of number or frequency of occurrence over a prescribed time period), the management system may identify the sensor is operating in an overloaded state; C. 4 L. 6-38).
In regards to claims 6 & 15, Otvagin discloses wherein the average operating condition comprises a determined average amount of data to be included in a data transmission of the sensor sensor (The management system may identify the sensor is operating in an overloaded state, send a message; The alert signal identifies to the customer that procurement of additional computing nodes may be warranted to reduce overall workload of the computing nodes; C.4 L.6-38; C.10 L.49-C.11 L.9). 
In regards to claims 7, 16 & 20 Otvagin discloses, wherein performing the action comprises: initiating a change in operation of the sensor sensor (A setting the sensor unit so as to operate as a node that transmits measurement data (or to stop the operation), the setting section enables (or disables) the operation of the measurement data transmitter. In addition, the setting section receives and stores, for example, the settings of the transmission frequency of the synchronous signal, and the transmission interval of the measurement data, in the storage section; the acquisition section determines whether or not the value of the measurement data satisfies a predetermined condition (for example, whether or not the value exceeds a predetermined threshold value), and in a case where the predetermined condition is satisfied, the acquisition section may perform the switching of the operation mode. C.4 L.6-38; C.10 L.49-C.11 L.9). 
In regards to claims 9, 17 & 19, Otvagin discloses, sending, by the system, a control message to the sensor to facilitate disabling the sensor  (The management system may identify the sensor is operating in an overloaded state, send a message; The alert signal identifies to the customer that procurement of additional computing nodes may be warranted to reduce overall workload of the computing nodes; C.4 L.6-38; C.10 L.49-C.11 L.9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495